Title: To Thomas Jefferson from Samuel Carswell, 6 August 1808
From: Carswell, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. August 6th. 1808
                  
                  I am sorry to announce to, you the death of Genl. John Shee, Collector of this Port. As Genl. John Steel lives upwards of Fifty Miles from this place, & will not perhaps, hear of the death of Genl. Shee, in time to address you on the subject of the Collectorship, I am induced to, renew my application to you, for his appointment to that office.
                  My reason for interfering is, that I think it would greatly promote, the Republican interest in this State.
                  I understand that Mr. Richard Bache, is thought of by, a few ambitious Men, who have lost their influence in this State. They are confident, that his appointment to that Office, would destroy our future expectations in Pennsylvania, but would sacrafice all principle, to put a friend in office, & one that would be obnoxious to the friends of the General Government.
                  I would observe, that no person will give as much satisfaction, as Genl. Steel of Lancaster County.
                  I hope you will excuse this freedom, as I have nothing in view, but the general good of our Country. with Sentiment of High Respect I am
                  Your ob Hble St
                  
                     Saml Carswell 
                     
                  
               